office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb qp4 preno-125977-17 uilc date date to david a conrad area_counsel mountain states area denver tax exempt government entities division counsel from stephen b tackney deputy associate chief_counsel employee_benefits tax exempt government entities subject sec_72 loan cure period this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues you have asked how a cure period as described in sec_1_72_p_-1 q a-10 a is applied for a participant who fails to make installment payments required under the terms of a plan_loan to help address your question we will analyze two different factual situations for both factual situations assume the following a b c d the taxpayer is a participant in a sec_401 plan that permits plan loans on date the participant receives a loan from the plan in an amount that does not exceed the limit provided under sec_72 the loan which is not a home loan is repayable in five years the last installment_payment is due december as required under sec_72 level installment payments are due at the end of each month over the repayment term of the loan the first installment_payment is due_date as required under sec_72 preno-125977-17 e f the loan is evidenced by a legally enforceable agreement as required under sec_1_72_p_-1 q a-3 b and the plan allows for a cure period as described in sec_1_72_p_-1 q a-10 a permitting a participant to make up a missed installment_payment by the last day of calendar_quarter following the calendar_quarter in which the required_installment payment was due situation the participant timely makes installment payments from date through date the participant misses the date and date installment payments the participant makes installment payments on date which is applied to the missed date installment_payment and date which is applied to the missed date installment_payment on date the participant makes a payment equal to three installment payments which is applied to the missed date and date installment payments as well as the required date installment_payment situation the participant timely makes installment payments from date through date the participant misses the date date and date installment payments on january the participant refinances the loan and replaces it with a new loan the replacement loan equal to the outstanding balance of the original loan the replaced loan including the three missed installment payments under the terms of the replacement loan the replacement loan is to be repaid in level monthly installments at end of each month through the end of the replaced loan’s repayment term december for purposes of this example assume that the replacement loan satisfies the requirements of sec_72 through c and sec_1_72_p_-1 q a-3 and q a-20 conclusions situation the participant’s missed installment payments do not violate the level amortization requirement under sec_72 because the missed installment payments are cured within the applicable cure period accordingly there is no deemed_distribution of the loan due to the missed installment payments situation the participant’s missed installment payments do not violate the level amortization requirement under sec_72 because the missed installment payments are cured within the applicable cure period by the refinancing of the loan accordingly there is no deemed_distribution of the loan due to the missed installment payments law sec_72 provides that if a participant receives directly or indirectly a loan from a qualified_employer_plan the amount of the loan will be treated as having been received by the participant as a distribution from the plan sec_72 generally defines a qualified_employer_plan as a sec_401 qualified_plan a sec_403 annuity plan or a sec_403 plan preno-125977-17 sec_72 generally provides that sec_72 shall not apply to a loan to the extent that the loan meets the requirements of sec_72 through c sec_72 generally provides that a loan when added to the outstanding balance of all other loans from all plans of the employer must not exceed the lesser_of i dollar_figure reduced by any excess if any of i the highest outstanding balance of loans from the plan during the year period ending on the day before the date on which such loan was made over ii the outstanding balance of loans from the plan on the date on which such loan was made or ii the greater of i half of the present_value of the participant’s vested_accrued_benefit or ii dollar_figure sec_72 provides that the loan must by its terms be required to be repaid within years an exception to this repayment term requirement is provided for home loans used to acquire the principal_residence of the participant sec_72 provides that the loan must require substantially level amortization of the loan with payments not less frequently than quarterly over the term of the loan sec_1_72_p_-1 q a-3 a provides that a loan from a qualified_employer_plan to a participant will not be a deemed_distribution if the loan satisfies sec_72 through c and is evidenced by a legally enforceable agreement sec_1_72_p_-1 q a-3 b describes the enforceable agreement requirement and provides that the agreement must specify the amount and date of the loan and the repayment schedule sec_1_72_p_-1 q a-4 provides that for purposes of sec_72 a deemed_distribution occurs at the first time that the requirements of sec_1_72_p_-1 q a-3 are not satisfied in form or in operation further if a loan initially satisfies the requirements of sec_1_72_p_-1 q a-3 but payments are not made in accordance with the terms of the loan then a sec_72 deemed_distribution of the loan occurs as a result of the failure to make such payments see sec_1_72_p_-1 q a-10 regarding when such a deemed_distribution occurs and the amount of the deemed_distribution and sec_1_72_p_-1 q a-11 regarding the tax treatment of a deemed_distribution sec_1_72_p_-1 q a-10 a provides that a failure to make any installment_payment when due violates the level amortization requirement in sec_72 and results in a deemed_distribution at the time of such failure however the regulations also provide that a plan_administrator may allow a cure period lasting not later than the last day of the calendar_quarter following the calendar_quarter in which the required_installment payment was due preno-125977-17 sec_1_72_p_-1 q a-10 b provides that if a loan when made satisfies the requirements of sec_1_72_p_-1 q a-3 but there is a failure to pay an installment_payment required under the loan taking into account any cure period permitted in sec_1_72_p_-1 q a-10 a then the amount of the deemed_distribution is equal to the entire outstanding balance of the loan including any accrued interest at the time of such failure sec_1_72_p_-1 q a-20 a provides that a participant may refinance a loan if the loans collectively satisfy the amount limitations of sec_72 and the replaced loan and the replacement loan each satisfy the requirements of sec_72 p b and c and sec_1_72_p_-1 sec_1_72_p_-1 q a-20 a provides that a refinancing includes any situation in which one loan replaces another loan analysis for situation and situation the cure period permitted in the plan does not extend beyond the period set forth in sec_1_72_p_-1 q a-10 a that is the applicable cure period does not extend beyond the last day of the calendar_quarter following the calendar_quarter in which the missed installment_payment was due in situation under the cure period the two missed installment payments date and date have separate cure periods because they occur in separate calendar quarters for the missed date installment_payment the cure period ends date and for the missed date installment_payment the cure period ends date each missed installment_payment is cured within that missed installment payment’s applicable cure period the missed date installment_payment is cured by installment_payment made on date likewise the missed date installment_payment is cured by the installment_payment made on date however the date and date installment payments are missed because those installment payments are applied to the earlier missed installment payments date and date the missed date installment_payment and the missed date installment_payment have a cure period that ends date the missed date installment_payment and the missed date installment_payment are cured by the payment made on date which is applied to the missed date and date installment payments as well as the required date installment_payment accordingly under sec_1_72_p_-1 q a-10 the level amortization requirement under sec_72 is not violated and there is no deemed_distribution from the missed date date date and date installment payments in situation the three missed installment payments date date and date have the same cure period which ends march because they occur in the same calendar_quarter the replacement loan created by the refinancing of the replaced loan on january pays off the entire outstanding balance of the replaced loan which includes the three missed installment preno-125977-17 payments within the missed installment payments’ cure period accordingly under sec_1_72_p_-1 q a-10 the level amortization requirement under sec_72 is not violated for the replaced loan and there is no deemed_distribution from the three missed installment payments this chief_counsel_advice does not address the tax consequences of the scenarios discussed in this writing except as expressly provided including the tax consequences of a sec_72 deemed_distribution please call patrick gutierrez at ---------------------- or clare diefenbach at if you have any further questions
